DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
 	Claims 1-22 are pending in the application.

Information Disclosure Statements
 	The information disclosure statements (IDSs) submitted on 9/16/20; 11/23/21; and 7/21/22were filed after the mailing date of a first action on the merits.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered and entered by the examiner.
Claim Objections
 	The claims are objected to for the following informalities:
 		In claim 1, line 1, “Method for” should be “A method for”; 	Appropriate correction is suggested.  See MPEP 608.01(m).	
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 	(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
 	The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 	Independent claim 1, line 5, recites “the electrode assembly having a first part and second part”; and claim 1, line 8, recites :the electrode assembly comprises a support layer.  However, claim 1, line 4, recites “an electrode assembly comprising a plurality of electrodes.  Since lines 5 and 8 do not recite “further having” or “further comprising”, claim 1 is considered indefinite because it is not clear whether the recited first and second parts and/or the recited support layer are intended to be provided as additional elements, or alternative elements, to the plurality of electrodes recited in line 4.  Appropriate correction is required, e.g. in claim 1, line 5, reciting: “the electrode assembly further comprising a first part and second part”; and in claim 1, line 8, reciting: “the electrode assembly further comprises a support layer”.  	Independent claim 6, lines 6-7, recites “the electrode assembly having a first part and second part”; and claim 6, line 11, recites :the electrode assembly comprises a support layer.  However, claim 1, line 6, recites “an electrode assembly comprising a plurality of electrodes.  Since lines 6-7 and 11 do not recite “further having” or “further comprising”, claim 1 is considered indefinite because it is not clear whether the recited first and second parts and/or the recited support layer are intended to be provided as additional elements, or alternative elements, to the plurality of electrodes recited in line 6.  Appropriate correction is required, e.g. in claim 6, line 6-7, reciting: “the electrode assembly further comprising a first part and second part”; and in claim 6, line 11, reciting: “the electrode assembly further comprises a support layer”.  
 	In claim 2, lines 3-4 the term “the first adhesive layer comprises aligning the top layer stomal opening and the first adhesive stomal opening”; is indefinite as the layer cannot comprise “aligning”.  Appropriate correction is required, e.g., using “wherein the method further comprises aligning the top layer stomal opening and the first adhesive stomal opening”. 
In claim 8, line 1, the term “the base plate of claim 6, comprising a stomal opening, is indefinite as unclear whether the stomal opening is provided as additional, or alternative to, the other elements of the base plate recited in claim 6.  Appropriate correction is required, e.g., using “further comprising”.
In claim 11, lines 1-2, and claim 12, lines 1-2, the term “the electrode assembly comprises a proximal side and distal side”, is indefinite as unclear whether the first and second sides are provided as additional to, or alternative to, the other elements of the electrode assembly recited in claim 6.  Appropriate correction is required, e.g., using “further comprising”.

In claim 12, line 5; and claims 14-16, line 2, the term “such as” is considered indefinite as it is not clear whether the element or feature recited after this term is included or not in the recited device.  Appropriate correction is required, e.g., deleting the phrase beginning in “such as”; or replacing “such as” with “as”.

In claim 14, lines 1-2, the term “the monitor interface comprises a coupling part”, is indefinite as unclear whether coupling part is provided as additional to, or alternative to, the other element of the monitor interface recited in claim 6, line 14.  Appropriate correction is required, e.g., using “further comprising”.

In claim 18, lines 1-2, the term “the electrode assembly comprises a reinforcement element”, is indefinite as unclear whether the reinforcement element is provided as additional to, or alternative to, the other elements of the electrode assembly recited in claim 6.  Appropriate correction is required, e.g., using “further comprising”.

In claim 21, lines 5-6, the term “the second adhesive layer comprising one or more water soluble or water swellable hydrocolloids” is considered indefinite as it is not clear whether this element is in addition to, or alternative to, the second adhesive layer comprising a second adhesive layer opening recited in claim 21, lines 2-3.  Appropriate correction is required, e.g., using “further comprising”.

The remaining claims are rejected as being dependent upon a rejected base claim.

Allowable Subject Matter
	Claims 1-22 are considered allowable over the prior art of record.   	The following is an examiner’s statement of reasons for indicating allowable subject matter:  	The prior art fails to teach or fairly suggest the present claims of Applicant.   	The closest prior art of record is Thirstrup (WO 2007/098762 A1); and Millot (US 6171289 B1).



    PNG
    media_image1.png
    176
    401
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    299
    397
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    337
    375
    media_image3.png
    Greyscale
	As to independent claims 1 and 6, Thirstrup teaches (as per claim 1) a method for making a base plate 1, or (as per claim 6) the baseplate 1 (bandage 1; p.7,ll.6-19) for a medical appliance (ostomy device Fig.1,4, with, e.g., a leak sensor Abstract, p.4,ll.30-p.5,ll.10; p.16,ll.1-16);      the [method]/base plate 1 comprising: 	[providing] a top layer (backing layer defining the distal side of the base plate 1 as top layer of base plate p.7,ll.8-9),  	[providing] a plurality of electrodes 42,43 Fig.4A; p.22,ll.28-p.29,ll.4)  		configured for connecting the plurality of electrodes to a monitor device 85 (reader unit 85) (via wires 73,74) to the plurality of electrodes 80,82 (FIg.7; p.28,ll.17-23) (corresponding to electrodes 42,43 Fig.4A);  	[providing] a 1st adhesive layer 4/45 (4 Fig.1A-B p.16,ll.1-6; 45 Fig.4a; p.23,ll.3) comprising one or more water soluble or water swellable hydrocolloids (p.7,ll.14-16);
 	[providing an opening in the top layer (backing layer p.7,ll.8-9) configured to allow for connection between the plurality of electrodes and the monitor device 85(via wires 73,74) to the plurality of electrodes 80,82 (Fig.7; p.28,ll.17-23 corresponding to electrodes 42,43 Fig.4A).


    PNG
    media_image4.png
    534
    619
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    176
    602
    media_image5.png
    Greyscale
 	As to independent claims 1 and 6, Millot teaches (as per claim 1) a method for making a base plate 5, or (as per claim 6) the base plate 5 for a medical appliance [ostomy seal 5 Fig.2-3;Col.3,ll.21-38 for an ostomy appliance, Fig.1 Col.3,ll.19-22], 
     the [method]/base plate 5 comprising: 	[providing] a top layer (support 13 Fig.3; Col.3,ll.34-35);
 	[providing] a plurality of electrodes 17,18 [at least one set of one or more sets of electrodes 17,18 Fig.2-3 Col.3,ll.41]; 	[providing and/or arranging the plurality of electrodes 17/18 within channels of adhesive layer 11 (Fig.3);
  	[providing] a 1st adhesive layer 11 comprising hydrocolloids [Fig.2-3 Col.3,ll.29-30]; and
 	[assembling the top layer 13, the plurality of electrodes 17,18, and the 1st adhesive layer 11, such that] the plurality of electrodes 17,18 is arranged between the 1st adhesive layer and the top layer 13 Fig.3.

 	However, Millot and/or Thirstrup fails to teach or fairly suggest the combination of wherein:	the electrode assembly having:  		a first part comprising connection parts of the plurality of electrodes configured for connecting the plurality of electrodes to terminals of the monitor device;  	the electrode assembly comprises a support layer; 	[providing or] arranging the plurality of electrodes on the proximal side of the support layer; 
	[assembling the top layer, the electrode assembly, and the first adhesive layer, such that] the second part of the electrode assembly is arranged between the first adhesive layer and the top layer; and
 	[providing] a top layer opening in the top layer, the top layer opening being configured to allow for connection between the connection parts of the plurality of electrodes and terminals of the monitor device.
 	It would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the base plate of Millot and/or Thirstrup to provide the above combination of elements and features.  One of skill would not have been motivated to modify the teachings of Millot and/or Thirstrup to provide the above combination elements and arrangement, where Millot and/or Thirstrup fails to teach or fairly suggest providing these elements, and does not provide any motivation to do so.  This combination provides all of:  	a first part of an electrode assembly comprising connection parts of the plurality of electrodes configured for connecting the plurality of electrodes to terminals of the monitor device;  	wherein the electrode assembly comprises a support layer; 	[providing or] arranging the plurality of electrodes on the proximal side of the support layer; 	[assembling the top layer, the electrode assembly, and the first adhesive layer, such that] the second part of the electrode assembly is arranged between the first adhesive layer and the top layer; and 	[providing] a top layer opening in the top layer, the top layer opening being configured to allow for connection between the connection parts of the plurality of electrodes and terminals of the monitor device.   This combination provides the advantage of allowing for an electrode assembly that provides a monitor interface that can connect a monitor device by a single direct connection that provides the advantage for the user to easily connect and disconnect a monitor device to the base plate and electrodes to sense leaks from the base plate when attached to the skin of the ostomy patient.
 	Dependent claims 1-5 and 7-22 are allowable as dependent upon an allowable base claim.

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show further the general state of the art.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm Eastern Time.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781